*447On Petition for Rehearing.
[60 Pao. 994.]
Per Curiam.
Since the rendition of the decision upon the motion of respondent to affirm the judgment of the court below in the above case each of the parties has filed a petition for rehearing; but, upon a careful re-examination of the record and authorities, we find nothing requiring a modification of the opinion rendered, except in one particular. The court made use of the expression, “The expenses of obtaining the surety are assuredly not recoverable as costs and disbursements in any event:" 59 Pac. 711. Counsel for respondent has called our attention to the late statute respecting surety companies (Sess. Laws, 1899, p. 193), whereby it is provided that “in all actions and proceedings a party entitled to recover disbursements therein shall be allowed and may tax and recover such sum paid a person or company for executing any bond, recognizance, undertaking, stipulation, or other obligation therein, not exceeding,” etc., and suggests that the opinion is inimical to this statute. We were not aware of the statute when the motion was decided, and therefore had no intention of construing or applying it in any manner, and it is not now necessary to pass any judgment concerning it. If this item of costs is recoverable under the statute, the subsequent remark touching the costs and expenses applies to it as well, and we cannot determine the question here. Rehearing Denied.